DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Information Disclosure Statements filed 09 July 2021 and 13 December 2021 have been considered.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 38-63 and 67-70, drawn to a nucleic acid encoding myrcene synthase, vectors comprising the nucleic acid, and host cells comprising the nucleic acid.
Group II, claim(s) 64-66, drawn to a mutant myrcene synthase polypeptide.
Group III, claim(s) 71-76, drawn to a method of producing myrcene.
Applicant’s election without traverse of Group I, Claims 38-63 and 67-70, in the reply filed on 04 November 2022 is acknowledged.
Claims 1-37 have been cancelled.  Claims 64-66 and 71-76 are withdrawn from consideration as being directed to a nonelected invention.  Claims 38-63 and 67-70 have been considered on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38-63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 38 is indefinite in its recitation of “an amino acid sequence of SEQ ID NO: 2” because one cannot ascertain if “an amino acid sequence” refers to all of or only a portion of SEQ ID NO: 2.  This same issue applies to Claim 41 (“an amino acid sequence of SEQ ID NO: 7”), and Claims 49 and 59 (“a nucleotide sequence of SEQ ID NO: 4”).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 38 recites the broad recitation “… has at least about 70% … sequence identity to SEQ ID NO: 2”, and the claim also recites “… has … at least about 75%, at least about 80%, at least about 85%, at least about 90%, at least about 95%, at least about 96%, at least about 97%, at least about 98%, or at least about 99% sequence identity to SEQ ID NO: 2”  which is the narrower statement of the range/limitation.  This same issue applies to Claims 41, 48, 52 and 58.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 39-51 are rejected due to their dependency upon Claim 38 and Claims 53-63 are rejected due to their dependency upon Claim 52.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 50 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
Scope of the claimed genus
Claim 50 recites a genetically modified host cell of Claim 38 which further comprises at least one heterologous mevalonate pathway gene encoding an enzyme selected from the group consisting of: (a) an enzyme that condenses two molecules of acetyl-coenzyme A to form acetoacetyl-CoA; (b) an enzyme that condenses acetoacetyl-CoA with another molecule of acetyl- CoA to form 3-hydroxy-3-methylglutaryl-CoA (HMG-CoA); (c) an enzyme that converts HMG-CoA into mevalonate; (d) an enzyme that converts mevalonate into mevalonate 5-phosphate; (e) an enzyme that converts mevalonate 5-phosphate into mevalonate 5- pyrophosphate; (f) an enzyme that converts mevalonate 5-pyrophosphate into IPP; and (g) an enzyme that converts IPP into DMAPP.
As presently written, the claims recite numerous enzymes solely by their functional capabilities but provide no structural information regarding the enzymes. 


Assessment of whether species are disclosed in the original specification 
The Specification describes acetyl-CoA thiolase for condensing two molecules of acetyl-coenzyme A to form acetoacetyl-CoA; HMG-CoA synthase for condensing acetoacetyl-CoA with another molecule of acetyl- CoA to form 3-hydroxy-3-methylglutaryl-CoA (HMG-CoA); HMG-CoA reductase for converting HMG-CoA into mevalonate; mevalonate kinase for converting mevalonate into mevalonate 5-phosphate; phosphomevalonate kinase for converting mevalonate 5-phosphate into mevalonate 5-pyrophosphate; mevalonate pyrophosphate decarboxylase for converting mevalonate 5-pyrophosphate into IPP; and IPP isomerase for converting IPP into DMAPP.  There is no general description of how to convert the various recited substrates to desired products other than by the particular enzymes described by the Specification.
Assessment of whether disclosed species are representative of the claimed genus
MPEP § 2163 states that a representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
In the instant case, there are numerous conceivable enzymes which could convert the recited substrates to desired products.  However, only a limited number of such enzymes are identified by the Specification.
Identifying characteristics and structure/function correlation
In the absence of a reduction to practice of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  To meet this requirement in the instant case, the specification must describe the structural, physical and/or chemical properties of enzymes which perform each and every enzymatic conversion recited by the claims.  The Specification, however, does not provide such information.  Rather, the Specification identifies a limited number of enzymes which can perform the various desired enzymatic conversions recited by Claim 50.  Accordingly, the Specification fails to provide guidance on the specific structural features of the genus that account for the function of the genus.  Absent this information, the skilled artisan cannot readily envisage specific embodiments of all possible conceivable enzymes for performing the desired enzymatic conversions recited by Claim 50.
In conclusion, the skilled artisan would not reasonably conclude that the inventors, at the time the application was filed, had possession of the full scope of the claimed invention for performing the various recited enzymatic reactions solely by identifying the desired functional activity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 38-41, 48, 50 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US Publication No. 2012/0276637 – see the IDS filed 09 July 2021) in view of GenBank Accession No. AAV63791.1 (published 20 November 2004 -- see the IDS filed 09 July 2021), GenEmbl Accession No. AY693649 (published 20 November 2004 -- see the IDS filed 09 July 2021) and either UniProt Accession No. A7KGZ_9ACTN (published 11 September 2007) or Geneseq Accession No. AFG27192 (published 26 July 2007).
Zhou et al. describe recombinant cyanobacteria for the production of long chained hydrocarbons such as isoprene, isoprenoids and metabolites thereof such as myrcene (abstract; Figure 1, Figure 4, paragraph [0035]).  Host cells can be engineered with genes encoding enzymes of the MEP pathway such as IPP isomerase (paragraphs [0056]-[0059]; Figure 4) as well as GPP synthase (Figure 4) and myrcene synthase in order to provide a host cell which produces myrcene (paragraphs [0068]-[0070] and [0092]-[0093]).  FPP synthase can be down regulated to optimize GPP flux and enhance myrcene synthesis (paragraph [0106]).
Zhou et al. do not describe a myrcene synthase having SEQ ID NO: 2 or a GPP synthase from Streptomyces.
GenBank Accession No. AAV63791.1 and GenEmbl Accession No. AY693649 describe the myrcene synthase from Ocimum basilicum having the amino acid and nucleic acid sequences, respectively, of SEQ ID NO: 2 and SEQ ID NO: 1.
UniProt Accession No. A7KGZ_9ACTN describes a polyprenyl synthase (i.e., GPP synthase) from Streptomyces aculeolatus which has 100% sequence identity with SEQ ID NO: 7.
Geneseq Accession No. AFG27192 describes a GPP synthase from Streptomyces sp. which has 66% sequence identity with SEQ ID NO: 7.
It would have been obvious to one of ordinary skill in the art to have used the GenEmbl nucleic acid in the genetically modified cyanobacteria of Zhou et al. since Zhou et al. teach that the production of myrcene from such recombinant cyanobacteria is desirable.  It would have been further obvious to have incorporated a gene encoding either the UniProt or Geneseq GPP synthase since Zhou et al. teach the desirability of such a gene in the genetically modified cyanobacteria.

Claims 38-43, 48, 50-53, 58, 62, 63 and 67-70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US Publication No. 2012/0276637 – see the IDS filed 09 July 2021) in view of Iijima et al. (Plant Physiology, 136: 3724-3736, 2004), GenBank Accession No. AAV63790.1 (published 20 November 2004 -- see the IDS filed 09 July 2021) and either UniProt Accession No. A7KGZ_9ACTN (published 11 September 2007) or Geneseq Accession No. AFG27192 (published 26 July 2007).
Zhou et al. describe recombinant cyanobacteria for the production of long chained hydrocarbons such as isoprene, isoprenoids and metabolites thereof such as linalool (abstract; Figure 1, Figure 4, paragraph [0035]).  Host cells can be engineered with genes encoding enzymes of the MEP pathway such as IPP isomerase (paragraphs [0056]-[0059]; Figure 4) as well as GPP synthase (Figure 4).  Isoprenoids such a myrcene and linalool are exemplified as compounds which can be made by the recombinant host cells (paragraphs [0060]-[0064], 0068]-[0070], [0086]-[0089], [0092]-[0093]).  FPP synthase can be down regulated to optimize GPP flux and enhance myrcene synthesis (paragraph [0106]).
Zhou et al. do not describe making fenchol or a fenchol synthase variant of SEQ ID NO: 2 or a GPP synthase from Streptomyces.
Iijima et al. describe the production of the isoprenoid fenchol from GPP (Figures 1A and 4; Table 1; page 3729, left column). 
GenBank Accession No. AAV63790.1 describes a fenchol synthase from Ocimum basilicum which was obtained from Iijima et al. which has 93% sequence identity with SEQ ID NO: 2 (see sequence alignment below) and, relative to SEQ ID NO: 2, has the mutations I207V, R222K, V382L, D389S and I404M.
UniProt Accession No. A7KGZ_9ACTN describes a polyprenyl synthase (i.e., GPP synthase) from Streptomyces aculeolatus which has 100% sequence identity with SEQ ID NO: 7.
Geneseq Accession No. AFG27192 describes a GPP synthase from Streptomyces sp. which has 66% sequence identity with SEQ ID NO: 7.
It would have been obvious to one of ordinary skill in the art to have incorporated a gene encoding the GenBank fenchol synthase in the genetically modified cyanobacteria of Zhou et al. since Zhou et al. teach that the production of isoprenoids from such recombinant cyanobacteria is desirable and Iijima/GenBank AAV63790.1 teach that fenchol is an isoprenoid that can be made from GPP.  It would have been further obvious to have incorporated a gene encoding either the UniProt or Geneseq GPP synthase since Zhou et al. teach the desirability of such a gene in the genetically modified cyanobacteria.  The lack of recognition by the prior art of record that the GenBank fenchol synthase could synthesize myrcene is not regarded as defeating a prima facie case of obviousness because the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
SEQ ID NO: 2 (top) versus AAV63790.1 (bottom)

    PNG
    media_image1.png
    776
    694
    media_image1.png
    Greyscale



Claims 38-45, 48, 50-55, 58, 62, 63 and 67-70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US Publication No. 2012/0276637 – see the IDS filed 09 July 2021) in view of GenBank Accession No. ABD77417.1 (published 01 November 2006 -- see the IDS filed 09 July 2021) and either UniProt Accession No. A7KGZ_9ACTN (published 11 September 2007) or Geneseq Accession No. AFG27192 (published 26 July 2007).
Zhou et al. describe recombinant cyanobacteria for the production of long chained hydrocarbons such as isoprene, isoprenoids and metabolites thereof such as linalool (abstract; Figure 1, Figure 4, paragraph [0035]).  Host cells can be engineered with genes encoding enzymes of the MEP pathway such as IPP isomerase (paragraphs [0056]-[0059]; Figure 4) as well as GPP synthase (Figure 4) and linalool synthase in order to provide a host cell which produces linalool (paragraphs [0060]-[0064] and [0086]-[0089]).  FPP synthase can be down regulated to optimize GPP flux and enhance myrcene synthesis (paragraph [0106]).
Zhou et al. do not describe a linalool synthase variant of SEQ ID NO: 2 or a GPP synthase from Streptomyces.
GenBank Accession No. ABD77417.1 describes a linalool synthase from Lavandula latifolia which has 70% sequence identity with SEQ ID NO: 2 (see sequence alignment below) and, relative to SEQ ID NO: 2, has the mutations I207V, K213R, Y347N, F381L, D389S, G390R, N401I, I404V, G514A, S517N, E528D, M543I and A544G.
UniProt Accession No. A7KGZ_9ACTN describes a polyprenyl synthase (i.e., GPP synthase) from Streptomyces aculeolatus which has 100% sequence identity with SEQ ID NO: 7.
Geneseq Accession No. AFG27192 describes a GPP synthase from Streptomyces sp. which has 66% sequence identity with SEQ ID NO: 7.
It would have been obvious to one of ordinary skill in the art to have incorporated a gene encoding the GenBank linalool synthase in the genetically modified cyanobacteria of Zhou et al. since Zhou et al. teach that the production of linalool from such recombinant cyanobacteria is desirable.  It would have been further obvious to have incorporated a gene encoding either the UniProt or Geneseq GPP synthase since Zhou et al. teach the desirability of such a gene in the genetically modified cyanobacteria.  The lack of recognition by the prior art of record that the GenBank linalool synthase could synthesize myrcene is not regarded as defeating a prima facie case of obviousness because the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).











SEQ ID NO: 2 (top) versus ABD77417.1 (bottom)

    PNG
    media_image2.png
    758
    692
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Publication No. 2022/0002735 is the publication corresponding to the present application.
US Patent No. 11,085,046 is the US patent which issued from parent application US Serial No. 15/771888.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652